Citation Nr: 1411541	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  12-09 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to October 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the claim.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of this hearing is of record.

For the reasons stated below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that he injured his back while on active duty.  His sister provided supporting testimony at the September 2013 hearing that he has had back problems since his active service.

The Veteran's spine was clinically evaluated as normal on his October 1978 separation examination.  However, records dated later that same month reflect he was treated for complaints of lower back pain following a lifting injury, which is consistent with his hearing testimony.  Even though the Veteran indicated he self-treated his back following his separation from service, there is no medical evidence of a low back disorder until years after his separation.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (The normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.).  Moreover, the record reflects he injured his back in a post-service motor vehicle accident in 1991, as well as in a work-related injury in 2010.  

In view of the foregoing evidence showing both in- and post-service back injuries, the Board finds that a competent medical examination and opinion is necessary to determine the Veteran's current low back disorder is etiologically related to his active service.  Therefore, a remand is required in order to conduct such development.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated the Veteran for his low back disorder since August 2010.  He should be specifically requested to identify any treatment records regarding his workers' compensation case in 2010.  After securing any necessary release, the AMC/RO should obtain those records not on file.

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to determine the nature of his current low back disorder and to obtain an opinion as to whether such is related to service.  The claims folder must be reviewed by the examiner in conjunction with the examination.

Following examination of the Veteran and review of the claims file, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any current low back disability arose in service or otherwise etiologically related to the Veteran's active eservice.  The examiner's opinion should reflect consideration of the evidence showing both in- and post-service back injuries.

A complete rationale for any opinions must be provided.  If the examiner cannot provide the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

